                                                                                          FILED
                                                                                 2019 Aug-13 AM 10:09
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
      Plaintiff,                              )
                                              )
vs.                                           )     2:10-cr-00113-LSC-JHE
                                              )
                                              )
                                              )
DONALD HOLLOMAN ANDERSON,                     )
JR.,                                          )
                                              )
      Defendant.                              )

                   MEMORANDUM OF OPINION AND ORDER

      The defendant has filed a motion to appoint counsel. (Doc. 42.) The

magistrate judge filed a report and recommendation, recommending that the motion

be denied. (Doc. 43.) The defendant has not filed an objection to the report and

recommendation.

      Having now carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the Court is of the opinion that

the report is due to be and hereby is ADOPTED, the recommendation is

ACCEPTED. Consequently, the motion to appoint counsel (doc. 42) is hereby

DENIED.



                                          1
DONE and ORDERED on August 13, 2019.



                               _____________________________
                                      L. Scott Coogler
                                United States District Judge
                                                           160704




                           2
